Citation Nr: 1450223	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-34 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for service-connected bilateral glaucoma, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1981, October 1982 to October 1986, and March 1987 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida that granted service connection for glaucoma and assigned an initial 10 percent disability rating.  The Veteran expressed disagreement with the initial disability rating and perfected a substantive appeal.

In June 2013, the Veteran was afforded a Board hearing before the undersigned at the RO.  A hearing transcript is of record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) electronic claims folders (efolders) associated with the Veteran's claim.  A review of the Virtual VA efolder includes the June 2013 hearing transcript.  No other pertinent evidence that is not already associated with the paper claims folder is of record in either efolder.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).

At the June 2013 hearing, the Veteran reported that he sought private medical treatment for glaucoma from Dr. S for many years and continued to do so.  He submitted a May 2013 VA Disability Benefits Questionnaire (DBQ) completed by Dr. S.  However, Dr. S's private medical records are not currently of record.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2014).  The RO/AMC must request that the Veteran provide a release for the identified medical records above from Dr. S.

The Board also notes that the May 2013 DBQ did not include a Goldman Perimeter Chart or similar clinical evaluation by perimetric device as outlined in 38 C.F.R. § 4.77(a) (2014) for visual field examination.  Presumably, Dr. S determined that it was unnecessary since he did not consider the Veteran to have a visual field defect.  If any additional evidence suggests that the Veteran currently has or has had a visual field defect, schedule another VA examination with visual field testing in compliance with the applicable regulations under 38 C.F.R. § 4.77(a) for visual field examinations.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete authorizations for VA to obtain records of treatment for glaucoma from Dr. S. and/or any additional ophthalmology clinics he has visited.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Review all updated evidence to determine if it in any way suggests that the Veteran currently has or has had a visual field defect at any time during the claims period.  If so, obtain an updated VA eye examination report with appropriate visual field testing under 38 C.F.R. § 4.77(a).  

If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to that examination as well as the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to any examination scheduled, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Thereafter, readjudicate the claim on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



